                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NUMBER 4:14-CR-00119
v.                                                §
                                                  §
                                                  §
DOUGLAS SOVERIEGN SMITH, JR.                      §



                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

       Now before the Court is the request for revocation of Defendant’s supervised release. After

the District Judge referred the matter to this Court for a report and recommendation, the Court

conducted a hearing on April 12, 2019, to determine whether Defendant violated his supervised

release. Defendant was represented by Brian Poe and Jack Strickland. The Government was

represented by Marisa Miller.

       Douglas Sovereign Smith, Jr. was sentenced on December 5, 2005, before The Honorable

Terry R. Means of the Northern District of Texas after pleading guilty to the offense of Receipt

and Distribution of Child Pornography, a Class C felony. This offense carried a statutory

maximum imprisonment term of 20 years. The guideline imprisonment range, based on a total

offense level of 37 and a criminal history category of I, was 210 to 240 months. Douglas Sovereign

Smtih, Jr. was subsequently sentenced to 96 months of confinement subject to the standard

conditions of release, plus special conditions to include sex offender treatment that may include

psycho-physiological testing, prohibition of pornography, register as a sex offender, not seek

employment with minors under 18, and have no unsupervised contact with minors under 18, a
$20,000.00 fine, and a $100 special assessment. On December 27, 2012, Douglas Sovereign

Smith, Jr. completed his period of imprisonment and began service of the supervision term. On

February 16, 2012, the conditions were modified to include not to have contact with or use devices

to include cellular telephones, computers, or other devices with Internet capability, no portable

storage devices, shall not possess or view any sexually explicit conduct, no access to a computer

except for employment and schooling, advise anyone in household of computer monitoring, and

shall disclose all online account information. On July 29, 2014, jurisdiction in this matter was

transferred to the Eastern District of Texas and assigned to The Honorable Richard A. Schell, U.S.

District Judge. On February 21, 2017, this case was reassigned to The Honorable Amos L.

Mazzant, III, U.S. District Judge for the Eastern District of Texas. On March 1, 2017, the

conditions were modified to include computer and cell phone monitoring.

       On March 13, 2019, the U.S. Probation Officer executed a Petition for Warrant or

Summons for Offender Under Supervision [Dkt. 4, Sealed]. The Petition asserted that Defendant

violated three (3) conditions of supervision, as follows: (1) The defendant shall participate in sex-

offender treatment services as directed by the probation officer until successfully discharged,

which services may include psycho-physiological testing to monitor the defendant’s compliance,

treatment progress, and risk to the community; (2) The defendant shall not purchase, possess, have

contact with, or use devices to include cellular telephones with photographic capability; cellular

telephones with Internet capability; computers, iPods, Personal Digital Assistants (PDAs);

portable storage devices such as thumb drives and Flash memory; or any other type of portable

electronic device that is capable of communicating data via modem, wireless, or dedicated

connection without the permission of the U.S. Probation Office. The defendant shall also refrain

from the purchase, possession, or use of digital cameras; digital recorders; or any other type of
recording and/or photographic equipment; and (3) The defendant shall not possess or access a

computer, except in the course of his/her employment or schooling. Such computer shall have no

modem or other device that would allow access to the Internet. The defendant shall allow the

probation officer to have access to any computer to which he or she has access for the purpose of

monitoring this condition. The defendant shall provide the probation officer with access to any

requested financial information for the purpose of monitoring his/her compliance with the imposed

computer access/monitoring conditions.

       The Petition alleges that Defendant committed the following acts: (1) On September 21,

2018, the defendant submitted to a polygraph examination. This test was rendered inconclusive

because the defendant utilized the countermeasure of making too many movements throughout the

exam, despite being advised to remain still, which caused distortion in the data. As such, he failed

to participate in the psycho-physiological testing component of the sex offender treatment service.

Additionally, on December 14, 2018, the defendant submitted to a polygraph examination. This

test was rendered inconclusive. The examiner noted that the defendant admitted to engaging in

countermeasures by praying during the exam, despite being told not to, therefore failing to

participate in the psycho-physiological testing component of the sex offender treatment service.

Additionally, on February 22, 2019, the defendant submitted to a polygraph examination. This

test was rendered inconclusive. The examiner noted that the defendant was totally unresponsive

to all questions, both relevant and nonrelevant, resulting in no usable data. The defendant’s

responses were consistent with drug ingestion despite the fact that prior to the examination, he

completed a health questionnaire. The medications identified should not have the physiological

effects identified in the charts. Therefore, the defendant utilized another countermeasure in order

to not participate in the psycho-physiological testing component of the sex offender treatment
service; (2) On May 14, 2013, the defendant reported to the U.S. Probation Office for an office

visit with a thumb drive in his possession. He reported it contained a manuscript he wrote while

in prison. He gave the manuscript to a friend, who put it on a thumb drive in order for the defendant

to edit it. The defendant did not have permission to possess a portable storage device; and (3) On

November 9, 2013, during an unannounced home visit, Senior U.S. Probation Officer Linda

Werner witnessed the defendant accessing the Internet without the permission of the U.S.

Probation Office. The defendant admitted he was listening to an NPR podcast of a financial

seminar. The defendant’s wife, Judy Smith, admitted she accessed the Internet on her computer

to allow the defendant to listen to the podcast.

         Prior to the Government putting on its case, Defendant entered a plea of true to allegation

two (2) of the Petition. The Government dismissed allegations one (1) and three (3). Having

considered the Petition and the plea of true to allegation two (2), the Court finds that Defendant

did violate his conditions of supervised release.

         Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court.

                                     RECOMMENDATION

         Pursuant to the Sentencing Reform Act of 1984, the Court recommends the Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of

Prisons for six (6) weeks, with a term of life on supervised release to follow. In addition to

any standard or mandatory conditions of supervision, the following special conditions of

release should be imposed, as stated on the record:

   (1)      You must participate in a sex offender treatment program, which may include the

            application of physiological testing instruments. You must abide by all rules and

            regulations of the treatment program, until discharged. The probation officer, in
      consultation with the treatment provider, will supervise your participation in the

      program. You must pay any cost associated with treatment and testing. Should you fail

      to pay as directed, you must perform 3 hours of community service for each unpaid

      session. Polygraph testing will be suspended for the first 6 months of supervision. An

      extension of the suspension can be requested by the defendant or the probation officer

      from the Court.

(2)   You must not possess or view any images in any form of media or in any live venue

      that depicts sexually explicit conduct. For the purpose of this special condition of

      supervision, the term "sexually explicit conduct" is as defined under 18 U.S.C. §

      2256(2)(A) and is not limited to the sexual exploitation of children. You must provide

      the probation officer with access to any requested financial information to determine if

      you have purchased, viewed, or possessed sexually explicit material.

(3)   You must not have contact of any kind with children under the age of 18 unless

      supervised by an adult approved by the probation officer.

(4)   You must not seek nor maintain, without prior permission of the probation officer,

      employment or volunteer work at nay location and/or activity where minors under the

      age of 18 would congregate.

(5)   You must allow the probation officer to install monitoring software on any computer

      (as defined in 18 U.S.C. § 1030(e)(1)), cellular telephone, or tablet device you are

      authorized by the probation officer to use.

(6)   You must allow the U.S. Probation Office to install software designed to monitor

      activities on any computer, cellular telephone, or tablet you are authorized to use. This

      may include, but is not limited to, software that may record any and all activity on the
            devices the defendant may use, including the capture of keystrokes, application

            information, Internet use history, e-mail correspondence, text and chat conversations.

            The defendant will pay any costs related to the monitoring of his/her computer usage.

   (7)      You must provide the probation officer with access to any requested financial

            information for purposes of monitoring your compliance with the imposed computer

            access/monitoring conditions.

   (8)      You must advise anyone in your household that any computer in the household may be

            subject to computer monitoring.

   (9)      You must not attempt to remove, tamper with, or in any way circumvent the monitoring

            software.

   (10)     You must disclose all on-line account information, including user names and

            passwords, to the U.S. Probation Office. The defendant shall also, if requested, provide

            a list of all software/hardware on his/her computer, as well as telephone, cable, or

            Internet service provider billing records, and any other information deemed necessary

            by the probation office to monitor the defendant's computer usage.

   (11)     You must warn any other people who use these computers or devices capable of

            accessing the Internet that the devices may be subject to searches pursuant to this

            condition. A probation officer may conduct a search pursuant to this condition only

            when reasonable suspicion exists that there is a violation of a condition of supervision

            and that the computer or device contains evidence of this violation. Any search will be

            conducted at a reasonable time and in a reasonable manner.

         The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

Fannin County, Texas, if appropriate.
                                        SIGNED this 15th day of April, 2019.




                                                                ___________________________________
                                                                Christine A. Nowak
                                                                UNITED STATES MAGISTRATE JUDGE
